 

EXHIBIT 10 (o)

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of
________________, 2016, by and between Computer Task Group, Incorporated, a New
York corporation (the “Corporation”), and _____________________, a director of
the Corporation (“Director”).

 

RECITALS

 

WHEREAS, candidates highly qualified for service on the boards of directors of
publicly-held corporations have become increasingly reluctant to serve in that
capacity or in other related capacities unless they are provided with strong
protection through indemnification and insurance against the substantial and
escalating risks of, and potential liability from, claims and actions arising
out of their service to and activities on behalf of such corporations, which
risks, absent such adequate protection, would far outweigh the compensation and
other benefits to such persons of serving as directors;

 

WHEREAS, although the Board of Directors of the Corporation (the “Board”) has
determined that, in order to attract and retain such persons to serve on the
Board, the Corporation will attempt to maintain on an ongoing basis, at its sole
expense, liability insurance to protect persons serving on the Board and in
other related capacities from certain liabilities, the Board recognizes that
such insurance may be available to it in the future only at higher premiums and
with more exclusions from its coverage, which reduces the value of such
insurance to directors and increases the importance of indemnification by the
Corporation to protect directors against such liabilities;

 

WHEREAS, it is essential for the Corporation to be able to attract and retain
the most capable persons available to serve on the Board, and the uncertainties
relating to such insurance and indemnification has increased the difficulty of
attracting and retaining such persons;

 

WHEREAS, in order to induce the most qualified persons to serve and continue to
serve as directors of the Corporation, the Corporation desires to provide
directors with specific contractual assurance of their rights to full
indemnification against litigation risks and expenses associated with their
service as a director of the Corporation and in other related capacities
regardless of, among other things, any amendment to or revocation of the
Corporation’s Certificate of Incorporation or Bylaws or any change in the
ownership of the Corporation or in the composition of the Board;

 

WHEREAS, the Corporation intends that this Agreement will provide Director with
greater protection than that which is provided by the Corporation’s Certificate
of Incorporation and Bylaws, and that this Agreement shall supplement and be in
furtherance of the By-laws of the Corporation and any resolutions adopted
pursuant thereto, shall not be deemed a substitute therefore, and shall not
diminish or abrogate any rights of Director thereunder; and

 

WHEREAS, Director is relying upon the rights afforded under this Agreement in
deciding to begin serving or continue to serve as a director of the Corporation.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and in order to induce Director to serve as or to continue to serve as a
director of the Corporation and in consideration of Director’s so serving, the
Corporation and Director do hereby covenant and agree as follows:

Section 1.Services to the Corporation.  Director agrees to serve or continue to
serve as a director of the Corporation and may serve as a director, officer,
employee, agent or fiduciary of one or more Covered Entities (as defined
below).  Director may at any time and for any reason resign from any such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Corporation shall have no obligation
under this Agreement to continue Director in any

 

--------------------------------------------------------------------------------

 

such position.  This Agreement shall not be deemed an employment contract
between Director and the Corporation (or any Covered Entity).  The foregoing
notwithstanding, this Agreement shall continue in force after Director has
ceased to serve as a director of the Corporation or otherwise ceased to have
Corporate Status (as defined below).

Section 2.Definitions.  As used in this Agreement:

(a)A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i)Acquisition of Stock by Third Party.  Unless explicitly approved by the
Incumbent Board (as defined below), any Person (as defined below) other than the
Corporation, any subsidiary of the Corporation, or any employee benefit plan of
the Corporation or of any of its subsidiaries or any Person holding common
shares of the Corporation for or pursuant to the terms of any such employee
benefit plan, is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to then vote generally in the election of directors of the Corporation;

(ii)Change in Board of Directors.  A change in the composition of the Board of
Directors of the Corporation during any periods not longer than two consecutive
years such that the individuals who, as of the beginning of such period,
constitute the Board of Directors of the Corporation (such Board of Directors
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Corporation;
provided, however, for purposes of this clause (ii), any individual who becomes
a member of the Board of Directors of the Corporation subsequent to the date
hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least three quarters of those
individuals who are members of the Board of Directors of the Corporation and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
provision) shall be considered as though such individual were a member of the
Incumbent Board; but, provided, further, that any such individual whose initial
assumption of office occurs as a result of an actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board of
Directors of the Corporation shall not be so considered as a member of the
Incumbent Board; or

(iii)Corporation Transactions.  The effective date of a merger or consolidation
of the Corporation with any other entity that is not a subsidiary or other
affiliate of the Corporation, other than a merger or consolidation which would
result in the voting securities of the Corporation outstanding immediately prior
to such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) greater than or equal to 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity (assuming for
purposes of such determination that there is no change in the record ownership
of the Corporation's securities from the record date for such approval until
such reorganization and that such record owners hold no securities of the other
parties to such reorganization, but including in such determination any
securities of the other parties to such reorganization held by affiliates of the
Corporation);

(iv)Liquidation.  The dissolution or liquidation of the Corporation or the sale
or disposition by the Corporation of all or substantially all of the
Corporation’s business and/or assets to a person or entity that is not a
subsidiary or other affiliate of the Corporation; and

(v)Other Events.  Unless the event is explicitly approved by the Incumbent
Board, there occurs any event of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to
any similar item on any similar schedule or form) promulgated under the Exchange
Act, as hereinafter defined, regardless of whether the Corporation is then
subject to such reporting requirement.

 

2

--------------------------------------------------------------------------------

 

Solely for purposes of this Section 2(a), the following terms shall have the
following meanings:

(A)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(B)“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act and, for greater clarity, shall include, without limitation,
any entity or “group” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act; provided, however, that Person shall exclude (i) the Corporation,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation, and (iii) any corporation owned, directly or
indirectly, by the shareholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation.

(C)“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the shareholders
of the Corporation approving a merger, consolidation or other business
combination of the Corporation with another entity.

(b)“Corporate Status” describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Corporation or any Covered Entity.

(c)“Covered Entity” shall mean the Corporation and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other entity or enterprise (as well as any domestic or foreign
predecessor entity of each such entity in a merger, consolidation or other
transaction) of which Director is, was or may be deemed to be serving at the
request of the Corporation as a director, officer, employee, partner (limited or
general), trustee, agent or fiduciary.  References to “serving at the request of
the Corporation” shall include any service as a director, officer, employee,
partner (limited or general), trustee, agent or fiduciary of a Covered Entity
which imposes duties on, or involves services by, such director, officer,
employee, partner (limited or general), trustee, agent or fiduciary with respect
to an employee benefit plan, its participants or beneficiaries.

(d)“Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Director and does not otherwise have an interest materially adverse to any
interest of Director.

(e)“Disqualifying Conduct” means (i) acts were committed by Director in bad
faith or were the result of active and deliberate dishonesty by Director and
were material to the cause of action or (ii) that Director personally gained in
fact a financial profit or other advantage to which he was not legally entitled.

(f)“Expenses” shall include all reasonable attorneys’ fees, retainers, court and
arbitration costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, scanning and data
processing charges, electronic legal research and other database charges,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding.  Expenses also
shall include (i) Expenses incurred in connection with any appeal resulting from
any Proceeding, including the premium, security for, and other costs relating to
any cost bond, supersedeas bond, or other appeal bond or its equivalent, and
(ii) for purposes of Section 12(d) only, Expenses incurred by Director in
connection with the interpretation, enforcement or defense of Director’s rights
under this Agreement, by litigation or otherwise.  Expenses, however, shall not
include amounts paid in settlement by Director or the amount of judgments or
fines (including any excise tax assessed with respect to any employee benefit
plan) against Director.

 

3

--------------------------------------------------------------------------------

 

(g)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and that neither presently is, nor in
the past five years has been, retained to represent any of the following:  (i)
the Corporation or Director in any matter material to either such party (other
than with respect to matters concerning Director under this Agreement, or of
other Directors under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Corporation or Director in an action to determine Director’s rights
under this Agreement.  The Corporation agrees to pay the reasonable fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Expenses, claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

(h)“Losses” means Expenses, judgments, costs, fines (including any excise tax
assessed with respect to any employee benefit plan) and amounts paid in
settlement actually incurred by Director (net of any related insurance proceeds
or other indemnification payments received by Director or paid on Director’s
behalf as described in Section 7(a)).

(i)“Potential Change in Control” shall be deemed to have occurred if (i) the
Corporation enters into an agreement or arrangement, the consummation of which
would result in the occurrence of a Change in Control; (ii) any person
(including the Corporation) publicly announces an intention to take or to
consider taking actions that, if consummated, would constitute a Change in
Control; (iii) unless explicitly approved by the Incumbent Board, any Person
other than the Corporation, any subsidiary of the Corporation, or any employee
benefit plan of the Corporation or of any of its subsidiaries or any Person
holding common shares of the Corporation for or pursuant to the terms of any
such employee benefit  plan, is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation representing 20%  or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to then vote generally in the election of directors of the Corporation; or (iv)
the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(j) “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Corporation or otherwise and
whether of a civil, criminal, administrative or investigative nature, in which
Director was, is or may be involved as a party or otherwise by reason of
Director’s Corporate Status or by reason of any action taken by him or of any
action or omission on his part in connection with Director’s Corporate Status,
in each case regardless of whether Director retains Corporate Status at the time
any liability or expense is incurred for which indemnification, reimbursement,
or advancement of expenses can be provided under this Agreement.  However, a
“Proceeding” does not include an action, suit or proceeding initiated by
Director to enforce his rights under this Agreement.

Section 3.Indemnification.  The Corporation shall indemnify Director and hold
Director harmless against any and all Losses in connection with any present or
future threatened, pending or completed Proceeding, regardless of whether such
Proceeding is by or in the right of the Corporation, based upon, arising from,
relating to, or by reason of Director’s Corporate Status; provided, that no
indemnification pursuant to this Section 3 may be made to Director or on
Director’s behalf with respect to a Proceeding if a final judgment or other
final adjudication adverse to Director establishes that Director engaged in
Disqualifying Conduct with respect to the claims, issues and matters in such
Proceeding.

Section 4.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Director is a
party to (or a participant in) and is successful, on the merits or otherwise, in
any Proceeding or in the defense of any claim, issue or matter therein, in whole
or in part, the Corporation shall indemnify Director against all Expenses
actually and reasonably incurred by him in connection therewith.  If Director is
not wholly successful in such Proceeding, the Corporation also shall

 

4

--------------------------------------------------------------------------------

 

indemnify Director against all Expenses reasonably incurred in connection with
each successfully resolved claim, issue or matter and each claim, issue, or
matter related to each successfully resolved claim, issue or matter.  For
purposes of this Section 4 and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

Section 5.Indemnification For Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Director is, by reason of his Corporate Status, a witness
in any Proceeding to which Director is not a party, he shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

Section 6.Additional Indemnification.

(a)Notwithstanding any limitation in Sections 3 or 4, the Corporation shall
indemnify Director to the fullest extent permitted by applicable law if Director
is a party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor) against all Losses of Director in connection with the Proceeding.

(b)For purposes of this Agreement, the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include the following:

(i)to the fullest extent permitted by the provision of the NYBCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the NYBCL; and

(ii)to the fullest extent authorized or permitted by any amendments to or
replacements of the NYBCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

Section 7.Exclusions.  Notwithstanding any provision in this Agreement, the
Corporation shall not be obligated under this Agreement to make any indemnity or
advance in connection with any claim made against Director:

(a)for which payment has actually been made to or for the account of Director
under any insurance policy, other indemnity provision, contract or agreement,
except with respect to any excess beyond the amount paid to Director under any
insurance policy, other indemnity provision, contract or agreement;

(b)for (i) an accounting of profits made from the purchase and sale (or sale and
purchase) by Director of securities of the Corporation that did, in fact,
violate Section 16(b) of the Exchange Act or (ii) any reimbursement of the
Corporation by Director of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Director from the sale of securities
of the Corporation, as required in each case under the Exchange Act;

(c)except as otherwise provided in Section 12(d) of this Agreement, in
connection with any Proceeding (or any part of any Proceeding) initiated by
Director, including any Proceeding (or any part of any Proceeding) initiated by
Director against the Corporation or its directors, officers, employees or other
Directors, unless (i) the Board of Directors of the Corporation authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, or (ii) the
Corporation provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Corporation under applicable law; or

 

5

--------------------------------------------------------------------------------

 

(d)for which such indemnity or advance is prohibited by applicable law;
provided, however, that in the event that the Corporation is advised, in a
written opinion of its regular outside legal counsel, that the Corporation’s
performance of any provision of this Agreement would violate Section 13(k) of
the Exchange Act, then the parties agree to revise and replace such provision in
a manner that will result in a new provision that does not violate such
provision and the legal effect of which comes as close as possible to what the
parties had intended to achieve with the original provision.

Section 8.Advances of Expenses.  Notwithstanding any provision of this Agreement
to the contrary, the Corporation shall advance, to the extent not prohibited by
law, the Expenses incurred by Director (or reasonably expected to be incurred by
Director during the six months following any such request) in connection with
any Proceeding, and such advancement shall be made within 30 days after the
receipt by the Corporation of a statement or statements requesting such advances
from time to time, whether prior to or after final disposition of any
Proceeding.  Advances shall be unsecured and interest free.  Advances shall be
made without regard to Director’s ability to repay the amounts advanced and
without regard to Director’s ultimate entitlement to indemnification under the
other provisions of this Agreement.  Advances shall include any and all
reasonable Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Corporation to support the advances claimed.  The Director shall qualify for
advances upon the execution and delivery to the Corporation of this Agreement,
which shall constitute an undertaking providing that Director undertakes to
repay the advance to the extent that it is ultimately determined that Director
is not entitled to be indemnified by the Corporation.  This Section 8 shall not
apply to any claim made by Director for which indemnity is excluded pursuant to
Section 7.

Section 9.Procedure for Notification and Defense of Claim.

(a)Director shall notify the Corporation in writing of any matter with respect
to which Director intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Director of
written notice thereof.  The written notification to the Corporation shall
include a description of the nature of the Proceeding and the facts underlying
the Proceeding.  To obtain indemnification under this Agreement, Director shall
submit to the Corporation a request, including therein or therewith such
documentation and information as is reasonably available to Director and is
reasonably necessary to determine whether and to what extent Director is
entitled to indemnification following the final disposition of such action, suit
or proceeding.  The omission by Director to notify the Corporation hereunder
will not relieve the Corporation from any liability which it may have to
Director hereunder or otherwise than under this Agreement, and any delay in so
notifying the Corporation shall not constitute a waiver by Director of any
rights under this Agreement.  The Secretary of the Corporation shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that Director has requested indemnification.

(b)The Corporation will be entitled to participate in the Proceeding at its own
expense.

Section 10.Procedure Upon Application for Indemnification.  

(a)Upon written request by Director for indemnification pursuant to the first
sentence of Section 9(a), a determination, if required by applicable law or this
Agreement, with respect to Director’s entitlement thereto shall be made in the
specific case:  

(i)if a Potential Change in Control or a Change in Control shall have occurred,
by Independent Counsel selected in accordance with Section 10(b) in a written
opinion to the Board, a copy of which shall be delivered to Director; or

 

6

--------------------------------------------------------------------------------

 

(ii)if neither a Potential Change in Control nor a Change in Control shall have
occurred, in the following manner:  

(A)by the Board acting by a quorum of Disinterested Directors; or

(B)if such a quorum is not obtainable or, even if obtainable, a quorum of
Disinterested Directors so directs, (x) by the Board upon the opinion in writing
of Independent Counsel selected in accordance with Section 10(b), or (y) by the
shareholders of the Corporation.

If it is so determined that Director is entitled to indemnification, payment to
Director shall be made within ten days after such determination.  Director shall
cooperate with the person, persons or entity making such determination with
respect to Director’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Director and reasonably necessary to such
determination.  Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Director in so cooperating with the person, persons
or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Director’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Director harmless therefrom.

(b)In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, the Independent
Counsel shall be selected as provided in this Section 10(b).  If neither a
Potential Change in Control or a Change in Control shall have occurred, the
Independent Counsel shall be selected by the Board, and the Corporation shall
give written notice to Director advising him of the identity of the Independent
Counsel so selected.  If a Potential Change in Control or a Change in Control
shall have occurred, the Independent Counsel shall be selected by Director
(unless Director shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Director shall give written
notice to the Corporation advising it of the identity of the Independent Counsel
so selected.  In either event, Director or the Corporation, as the case may be,
may, within ten days after such written notice of selection shall have been
given, deliver to the Corporation or to Director, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If such written objection is so made, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court or an arbitrator has determined
that such objection is without merit.  If, within 20 days after the later of
submission by Director of a written request for indemnification pursuant to
Section 10(a) hereof or the final disposition of the Proceeding, no Independent
Counsel shall have been selected and not objected to, either the Corporation or
Director may petition a court of competent jurisdiction or commence an
arbitration before a single arbitrator pursuant to the Commercial Arbitration
Rules of the American Arbitration Association for resolution of any objection
that shall have been made by the Corporation or Director to the other’s
selection of Independent Counsel or for the appointment as Independent Counsel
of a person selected by such court or arbitrator or by such other person as such
court or arbitrator shall designate, and the person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Counsel under Section 10(a) hereof.  Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 12(a), Independent Counsel shall
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 11.Presumptions and Effect of Certain Proceedings.

(a)In making a determination with respect to entitlement to indemnification
hereunder, the person or entity making such determination shall, to the fullest
extent permitted by law, presume that Director is entitled to indemnification
under this Agreement if Director has submitted a request for indemnification in
accordance with Section 9(a), and the Corporation shall, to the fullest extent

 

7

--------------------------------------------------------------------------------

 

permitted by law, have the burden of proof, by a preponderance of the evidence,
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.  Neither
the failure of the Corporation (including by its directors or Independent
Counsel) to have made a determination prior to the commencement of any action or
arbitration pursuant to this Agreement that indemnification is proper in the
circumstances because indemnification of Director is not barred pursuant to the
provisions of this Agreement or otherwise, nor an actual determination by the
Corporation (including by its directors or Independent Counsel) that
indemnification of Director is barred pursuant to the provisions of this
Agreement or otherwise, shall be a defense to such action or arbitration or
create a presumption that Director is not entitled to indemnification.  The
termination of any Proceeding or any claim, issue or matter therein by judgment,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Director engaged in Disqualifying Conduct.  

(b)Subject to Section 12(e), if the person, persons or entity empowered or
selected under Section 10 to determine whether Director is entitled to
indemnification shall not have made a determination within 60 days (or 30 days
if the request was for an advance) after receipt by the Corporation of the
request therefor, the requisite determination of entitlement to indemnification
shall, to the fullest extent permitted by law, be deemed to have been made and
Director shall be entitled to such indemnification, absent (i) a misstatement by
Director of a material fact, or an omission of a material fact necessary to make
Director’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation or information relating thereto; and provided, further, that the
foregoing provisions of this Section 11(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
shareholders pursuant to Section 10(a) and if (A) within 15 days after receipt
by the Corporation of the request for such determination the Board of Directors
has resolved to submit such determination to the shareholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 10(a).

(c)For purposes of any determination of whether Director acted in bad faith,
Director shall be deemed to have acted in good faith if Director acted in
reliance on the records or books of account of a Covered Entity, including
financial statements, or on information supplied to Director by the officers of
a Covered Entity in the course of their duties, or on the advice of legal
counsel for the Covered Entity or on information or records given or reports
made to the Covered Entity by an independent certified public accountant or by
an appraiser or other expert selected with reasonable care by the Covered
Entity.  The provisions of this Section 11(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Director may
be deemed to be entitled to indemnification.

(d)A person who acted in good faith and in a manner he reasonably believed to be
in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed not to have acted in “bad faith” as referred to in
this Agreement.

(e)For purposes of determining whether Director personally gained in fact a
financial profit or other advantage to which he was not legally entitled, to the
fullest extent permitted by law, such determination shall be based upon whether
Director actually received an improper personal benefit in money, property or
services.

(f)The knowledge or actions, or failure to act, of any director, officer, agent
or employee of the Covered Entity shall not be imputed to Director for purposes
of determining the right to indemnification under this Agreement.

 

8

--------------------------------------------------------------------------------

 

Section 12.Remedies of Director.

(a)Subject to Section 12(c), in the event that (i) a determination is made
pursuant to Section 10 that Director is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(a) within 90 days (or 30 days if the request
was for an advance) after receipt by the Corporation of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 4 or 5 or the last sentence of Section 10(a)  within ten days after
receipt by the Corporation of a written request therefor, or (v) payment of
indemnification pursuant to Section 3 or 6 is not made within ten days after a
determination has been made that Director is entitled to indemnification,
Director shall be entitled to an adjudication by a court of his entitlement to
such indemnification or advancement of Expenses.  Alternatively, Director, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  Director shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Director first has the right to commence such proceeding pursuant to this
Section 12(a); provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Director to enforce his rights under
Section 5.  The Corporation shall not oppose Director’s right to seek any such
adjudication or award in arbitration.

(b)In the event that a determination shall have been made pursuant to
Section 10(a) that Director is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Director shall not be prejudiced by reason of that adverse determination.  In
any judicial proceeding or arbitration commenced pursuant to this Section 12 the
Corporation shall have the burden of proving by a preponderance of the evidence
that Director is not entitled to indemnification or advancement of Expenses, as
the case may be.

(c)If a determination shall have been made pursuant to Section 10(a) that
Director is entitled to indemnification, the Corporation shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 12, absent (i) a misstatement by Director of a material fact, or an
omission of a material fact necessary to make Director’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d)The Corporation shall, to the fullest extent permitted by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 12 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Corporation is bound by all the provisions of this
Agreement.  It is the intent of the Corporation that Director not be required to
incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Director’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Director hereunder.  The
Corporation shall indemnify Director against any and all Expenses and, if
requested by Director, shall (within 10 days after receipt by the Corporation of
a written request therefor) advance, to the extent not prohibited by law, such
expenses to Director, which are incurred by Director in connection with any
action brought by Director for indemnification or advance of Expenses from the
Corporation under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Corporation, regardless of whether Director
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

(e)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, whether by settlement
or otherwise.

 

9

--------------------------------------------------------------------------------

 

(f)During the interval between the Corporation’s receipt of Director’s request
for indemnification and the later to occur of (a) payment in full to Director of
such indemnification, or (b) a final determination (if required) pursuant to
Sections 10 and 11 that Director is not entitled to indemnification, the
Corporation shall protect Director against loss which, for purposes of this
Agreement, shall mean the taking of the necessary steps (regardless of whether
such steps require expenditures to be made by the Corporation at that time) to
stay, pending a final determination of Director’s entitlement to indemnification
(and, if Director is so entitled, the payment thereof), the execution,
enforcement or collection of any judgments, penalties, fines (including any
excise tax assessed with respect to any employee benefit plan) or any other
amounts for which Director may be liable in order to avoid his being or becoming
in default with respect to any such amounts (such necessary steps to include,
but not be limited to, the procurement of a surety bond to achieve such stay),
within five business days after receipt of Director’s written request therefor,
together with a written undertaking by Director to repay, no later than 60 days
following receipt of a statement therefor from the Corporation, amounts (if any)
expended by the Corporation for such purpose, if it is ultimately determined (if
such determination is required) pursuant to Sections 10 and 11 that Director is
not entitled to be indemnified against such judgments, penalties, fines
(including any excise tax assessed with respect to any employee benefit plan) or
other amounts.

Section 13.Non-exclusivity; Survival of Rights; Insurance; Subrogation.  

(a)The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Director may at any time be entitled under applicable law, the
Corporation’s Certificate of Incorporation, the Corporation’s By-laws, the
organizational and governing documents of any Covered Entity, any agreement, a
vote of shareholders or a resolution of directors, or otherwise.  No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Director under this Agreement in respect of any action
taken or omitted by such Director in his Corporate Status prior to such
amendment, alteration or repeal.  To the extent that a change in New York law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Corporation’s
Certificate of Incorporation, By-laws and this Agreement, it is the intent of
the parties hereto that Director shall enjoy by this Agreement the greater
benefits so afforded by such change.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

(b)For the duration of Director's service as a director, officer or employee of
the Corporation or as a director, officer, employee, administrator, trustee,
agent, partner, manager, member or fiduciary of any other Covered Entity, and
thereafter for so long as Director shall be subject to any pending or possible
Proceeding, the Corporation shall use commercially reasonable efforts (taking
into account the scope and amount of coverage available relative to the cost
thereof) to cause to be maintained in effect policies of directors' and
officers' liability insurance providing coverage for directors and/or officers
of the Corporation or any other Covered Entity that is at least substantially
comparable in scope and amount to that provided by the Corporation's current
policies of directors' and officers' liability insurance. The minimum AM Best
rating for the insurance carriers of such insurance carrier shall be not less
than A- VI. The Corporation shall provide Director with a copy of all directors'
and officers' liability insurance applications, binders, policies, declarations,
endorsements and other related materials, and shall provide Director with a
reasonable opportunity to review and comment on the same. Without limiting the
generality or effect of the requirement to use commercially reasonable efforts
to obtain insurance and give directors the chance to review the proposal, the
Corporation shall not discontinue or significantly reduce the scope or amount of
coverage from one policy period to the next without the prior approval thereof
by a majority vote of the directors, even if less than a quorum.  If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, the
Corporation has director and officer liability insurance in effect, the
Corporation shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies.  The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Director, all amounts payable
as a result of such proceeding in accordance with the terms of such policies.

 

10

--------------------------------------------------------------------------------

 

(c)In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Director, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

(d)The Corporation’s obligation to provide indemnification or advancement
hereunder to Director who is or was serving at the request of the Corporation
shall be reduced by any amount Director has actually received as indemnification
or advancement from any Covered Entity.

Section 14.Settlement of Claims.  The Corporation shall not be liable to
Director under this Agreement for any amounts paid in settlement of any present
or future threatened, pending or completed Proceeding based upon, arising from,
relating to, or by reason of Director’s Corporate Status without the
Corporation’s prior written consent, which shall not be unreasonably withheld;
provided, however, that if a Potential Change in Control or a Change in Control
has occurred, the Corporation shall be liable for indemnification of the
Director for amounts paid in settlement if an Independent Counsel has approved
the settlement.  The Corporation shall not settle any such Proceeding in any
manner that would impose any Losses on the Director without the Director’s prior
written consent.

Section 15.Establishment of Trust. In the event of a Potential Change in Control
or a Change in Control, to the extent permitted by law, the Corporation shall,
upon written request by Director, create a trust for the benefit of Director
and, from time to time upon written request of Director, shall fund such trust
in an amount sufficient to satisfy any and all Expenses reasonably anticipated
at the time of each such request to be incurred in connection with
investigating, preparing for and defending any Proceeding[, and any and all
judgments, fines, penalties and settlement amounts of any and all Proceedings
from time to time actually paid or claimed, reasonably anticipated or proposed
to be paid]. The amount or amounts to be deposited in the trust pursuant to the
foregoing funding obligation shall be determined by the Independent Counsel. The
terms of the trust shall provide that upon a Potential Change in Control or a
Change in Control (i) the trust shall not be revoked or the principal thereof
invaded, without the written consent of the Director, (ii) the trustee shall
advance, within ten business days of a request by the Director, any and all
Expenses to the Director (and the Director hereby agrees to reimburse the trust
under the circumstances under which the Director would be required to reimburse
the Corporation under Section 8 of this Agreement), (iii) the trust shall
continue to be funded by the Corporation in accordance with the funding
obligation set forth above, (iv) the trustee shall promptly pay to Director all
amounts for which Director shall be entitled to indemnification pursuant to this
Agreement or otherwise, and (v) all unexpended funds in such trust shall revert
to the Corporation upon a final determination by the Independent Counsel or a
court of competent jurisdiction, as the case may be, that Director has been
fully indemnified under the terms of this Agreement. The trustee shall be a
bank, trust company or other financial institution chosen by Director. Nothing
in this Section 15 shall relieve the Corporation of any of its obligations under
this Agreement. All income earned on the assets held in the trust shall be
reported as income by the Corporation for federal, state, local, and foreign tax
purposes. The Corporation shall pay all costs of establishing and maintaining
the trust and shall indemnify the trustee against any and all expenses
(including attorneys’ fees), claims, liabilities, loss, and damages arising out
of or relating to this Agreement or the establishment and maintenance of the
trust.

Section 16.Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Director for any reason whatsoever, then the Corporation, in lieu of
indemnifying Director, shall contribute to the Losses incurred by Director in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Covered Entities (and their directors, officers,
employees and agents other than Director), on one hand, and Director, on the
other hand, as a result of the events or transactions giving cause to such
Proceeding, or (b) if the allocation described in clause (a) above is not
permitted by applicable law, the relative fault of the Covered Entities (and
their directors, officers, employees and agents other than Director), on one
hand, and Director, on the other hand, in connection with such events or
transactions.  The relative fault of the Covered Entities (and their directors,
officers, employees and agents other than Director), on one hand, and Director,
on the other hand, in connection

 

11

--------------------------------------------------------------------------------

 

with the events or transactions giving cause to such Proceeding shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.  The relative benefits received by the
Covered Entities (and their directors, officers, employees and agents other than
Director), on one hand, and Director, on the other hand, in connection with the
events or transactions giving cause to such Proceeding shall be limited to
direct and indirect financial benefits actually derived by the applicable
person, his designees or his intended beneficiaries from the action or inaction
in connection with the events or transactions giving cause to such Proceeding,
and shall not include any non-financial benefits or any benefits that were not
actually received by the applicable person, his designees or his intended
beneficiaries.

Section 17.Retroactive Effect; Binding Agreement.  

(a)All agreements and obligations of the Corporation contained herein shall
commence upon the date that Director first became a director of the Corporation,
shall continue during the period of Director’s Corporate Status and shall
continue thereafter so long as Director shall be subject to any possible
Proceeding by reason of Director’s Corporate Status.  In this regard, the
provisions contained herein are intended to be retroactive and the full benefits
hereof shall be available in respect of any alleged or actual occurrences, acts
or failures to act that occurred prior to the date hereof.

(b)This Agreement shall be binding upon the Corporation and its successors and
assigns.  The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by agreement in
form and substance reasonably satisfactory to Director, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform if no such succession had taken
place.  To the extent that the Corporation maintains one or more insurance
policies providing liability insurance for the directors and officers of the
Corporation, upon any Change of Control, the Corporation shall use commercially
reasonable efforts to obtain or arrange for continuation or “tail” coverage for
Director to the maximum extent obtainable at such time.

(c)This Agreement shall inure to the benefit of and be enforceable by Director’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  Without limiting the generality of the
preceding sentence, if Director should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Director’s devisee, legatee, or other designee, or if there be no
such designee, to his estate.

Section 18.Severability; Invalidity.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law, (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto, and (iii) to the fullest
extent possible, the provisions of this Agreement (including each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.  

 

12

--------------------------------------------------------------------------------

 

Section 19.Entire Agreement.

(a)The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Director to serve or continue to serve as a director of the Corporation, and the
Corporation acknowledges that Director is relying upon this Agreement in serving
as a director of the Corporation and having Corporate Status with respect to any
Covered Entity.

(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation of the
Corporation, the By-laws of the Corporation and applicable law, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of Director
thereunder.

Section 20.Modification and Waiver.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

Section 21.Notice by Director.  Director agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.  The failure of Director to so notify the Corporation shall
not relieve the Corporation of any obligation which it may have to Director
under this Agreement or otherwise.

Section 22.Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(i)If to Director, at the address or fax number indicated on the signature page
of this Agreement, or such other address as Director shall provide to the
Corporation; and

(ii)If to the Corporation, at the address or fax number indicated on the
signature page of this Agreement, or at such other address or fax number as may
have been furnished to Director by the Corporation.

Section 23.Applicable Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Director pursuant to Section 10(b), the Corporation and Director hereby
irrevocably and unconditionally (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the Supreme
Court of the State of New York (the “Designated Court”), and not in any other
state or federal court in the United States of America or any court in any other
country, (b) consent to submit to the exclusive jurisdiction of the Designated
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (c) waive any objection to the laying of venue of any such
action or proceeding in the Designated Court, and (d) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Designated Court has been brought in an improper or inconvenient forum.

 

13

--------------------------------------------------------------------------------

 

Section 24.Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

Section 25.Miscellaneous.  Use of the masculine pronoun shall be deemed to
include usage of the feminine or neuter pronoun where appropriate.  Use of the
plural nouns shall be deemed to include usage of the singular form of such noun
where appropriate.  Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”  Unless otherwise indicated, references in this Agreement
to any “Section” shall be deemed to refer to the indicated Section of this
Agreement.  The headings set forth in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

[SIGNATURE PAGE FOLLOWS]

 

 

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

COMPUTER TASK GROUP, INCORPORATED

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

800 Delaware Avenue

 

 

Buffalo, NY 14209

 

 

 

Fax Number:

 

 

 

DIRECTOR

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Fax Number:

 

 

 

 

 

 

 